11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                       JUDGMENT


Jesusa Cortez,                                    * From the 106th District
                                                    Court of Dawson County,
                                                    Trial Court No. 09-6942.

Vs. No. 11-14-00202-CR                            * December 11, 2014

The State of Texas,                               * Per Curiam Memorandum Opinion.
                                                    (Panel consists of: Wright, C.J.,
                                                    Willson, J., and Bailey, J.)

    This court has inspected the record in this cause and concludes that there
is error in the judgment below.   Therefore, in accordance with this court’s
opinion, we modify the judgment of the trial court by deleting the following
language from the judgment: “APPOINTMENT OF ATTORNEY FEE:
$300.00,” and we dismiss the appeal.